                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

UNITED STATES OF AMERICA

v.                                             Case No. 2:18-cr-92-FtM-38MRM

HECTOR E. PENA
____________________________

                      PRELIMINARY ORDER OF FORFEITURE

      The United States moves, pursuant to 18 U.S.C. § 924(d)(1), 28 U.S.C. § 2461(c),

and Rule 32.2(b)(2), Federal Rules of Criminal Procedure, for a preliminary order of

forfeiture for a Smith & Wesson firearm (serial # MPB1011) and a Glock Firearm (serial #

NZG359).

      Being fully advised in the relevant facts, the Court finds as follows:

      The defendant has been found guilty of Count One, Three, and Five of the

indictment charging possession of a firearm by a convicted felon.

      The United States has established the requisite nexus between the defendant’s

crimes of conviction and the assets identified above. The government is now entitled to

possession of the firearms, pursuant to the provisions of 18 U.S.C. § 924(d)(1), 28 U.S.C.

§ 2461(c), and Rule 32.2(b)(2).

      Accordingly, it is ORDERED that the motion of the United States is GRANTED.

Pursuant to 18 U.S.C. § 924(d), 28 U.S.C. § 2461(c), and Federal Rule of Criminal

Procedure 32.2(b)(2), the firearms identified above are FORFEITED to the United States

of America for disposition according to law, subject to the provisions of 21 U.S.C. § 853,

as incorporated by 28 U.S.C. § 2461(c).
       The Court retains jurisdiction to address any third-party interest that may be

asserted and to complete the forfeiture and disposition of the property.

       DONE and ORDERED in Fort Myers, Florida, this 23rd day of October, 2018.




Copies: All Parties of Record




                                         2
